Citation Nr: 0202361	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  94-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a rating decision of March 1971, which denied 
service connection for a right ear disability, was clear and 
unmistakable error.  

2.  Entitlement to an effective date prior to June 30, 1992 
for service connection for tinnitus and otalgia.

3.  Evaluation of service-connected tinnitus with otalgia, to 
include referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In January 1993, the RO granted service 
connection for tinnitus secondary to acoustic trauma, 
evaluated as 10 percent disabling.  The RO assigned an 
effective date for service connection of June 30, 1992.  In 
October 1993, the RO denied the veteran's claim that a March 
1971 RO rating decision, which denied service connection for 
a right ear condition, was based on clear and unmistakable 
error (CUE), and that the RO's January 1993 decision, which 
assigned an effective date of June 30, 1992 for service 
connection for tinnitus, was CUE.  At that time, the RO also 
granted service connection for otalgia, with an effective 
date for service connection of June 30, 1992.   The veteran 
appealed the issues of whether the RO's March 1971 rating 
decision was CUE, of a higher evaluation of his service-
connected tinnitus with otalgia, and the issue of entitlement 
to an effective date prior to June 30, 1992 for service 
connection for tinnitus and otalgia.  In November 1996, the 
Board denied the CUE claim and the claim for an earlier 
effective date, and remanded the increased rating claim for 
additional development.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April 1999, the Court issued an order vacating the Board's 
decision with regard to the CUE and earlier effective date 
claims, and remanded the claims for readjudication.  In 
August 1999, the Board again denied the CUE and earlier 
effective date claims.  In July 2001, the Court issued an 
order vacating the Board's CUE and earlier effective date 
decisions, and remanded those claims for readjudication.  
 
In September 1996, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

The Board notes that in a request (in a VA Form 9) received 
in August 2000, the veteran stated that he desired to have a 
hearing "via multimedia from the Vet Center in Greenville."  
However, in a letter received in December 2001, the veteran's 
representative stated that the veteran no longer desired to 
have a hearing.  See 38 C.F.R. § 20.702(e) (2001).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated March 8, 1971, the RO 
denied the veteran's claim for service connection for a right 
ear disability.  

2.  The RO's March 8, 1971 decision was supported by the 
evidence then of record and was not undebatably erroneous.  

3.  On June 30, 1992, the veteran's representative submitted 
an informal claim to reopen his claim for service connection; 
a formal claim was received on July 1, 1992.

4.  Rating decisions in January 1993 and October 1993 granted 
service connection for tinnitus and otalgia, effective from 
June 30, 1992.

5.  Tinnitus and otalgia are manifested by ear noise and 
pain; the disability picture does not present an exceptional 
and unusual disability picture which renders impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The RO's March 8, 1971 rating decision, which denied 
service connection for a right ear disability, was not 
clearly and unmistakably erroneous; that unappealed rating 
action is final.  38 U.S.C.A. §§ 5107, 7105; Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq.) (West 1991 & Supp 2001); 38 C.F.R. §§ 3.104, 3.105(a) 
(2001).  

2.  An effective date prior to June 30, 1992 for service 
connection for tinnitus and otalgia is not warranted under 
the applicable regulatory criteria.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).
 
3.  As of June 30, 1992, the criteria for a rating in excess 
of 10 percent for tinnitus and otalgia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.87a, Diagnostic Code 6260 (as in 
effect prior to June 10, 1999), and 4.87, Diagnostic Code 
6260 (as in effect June 10, 1999, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled.  

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has recently noted that the VCAA is not 
applicable to all cases.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issues on appeal include a CUE 
claim, which must be based on the record and law that existed 
at the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  The appellant has not 
argued that any additional development is required, and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  See Wensch, supra.  Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim).  

The issues on appeal also include a claim for an earlier 
effective date for service connection for tinnitus and 
otalgia.  The appellant has not argued that any additional 
development is required on this issue, and the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  Therefore, a remand of this claim for application of 
the VCAA is not required.  Wensch, Livesay.  

To the extent the VCAA is applicable, it states that VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C. §§ 5102 and 
5103).  

The appellant was notified in the RO's January 1993 decision 
that his tinnitus was evaluated as 10 percent disabling.  The 
appellant was notified in the RO's October 1993 decision that 
service connection was warranted for otalgia, that his 
tinnitus and otalgia were evaluated as 10 percent disabling, 
and that the evidence did not show that the criteria for an 
earlier effective date for service connection for tinnitus 
and otalgia, or for a CUE claim based on the RO' s March 1971 
decision denying service connection for a right ear 
condition, had been met.  The appellant was notified in a 
November 1993 statement of the case that the criteria for a 
higher evaluation for tinnitus and otalgia had not been met.  
Those are the key issues in this case, and the rating 
decisions, as well as the November 1993 statement of the case 
(SOC), and the supplemental statements of the case (SSOC's), 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, and the SSOC's sent 
to the appellant informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claims 
or that might be pertinent to the basis for the denial of 
these claims.  The RO also requested and obtained VA and non-
VA medical records, and has obtained the veteran's available 
service medical records from the National Personnel Records 
Center.  The veteran has been afforded two hearings.  
Finally, with regard to the evaluation claim, a VA 
examination has been performed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  

I.  CUE

In March 1971, the RO denied the veteran's claim for service 
connection for a right ear disability.  As a preliminary 
matter, the veteran has raised two issues relating to the 
finality of the RO's March 1971 decision.  First, as to 
whether a notice of disagreement was filed, the veteran has 
asserted that he could "vividly recall" sitting across the 
desk from a "VA officer" when he personally appeared at the 
VA hospital in Columbia, South Carolina, to express 
disagreement with the RO's March 1971 decision.  See written 
argument submitted with veteran's substantive appeal, 
received in March 1994.  However, at his September 1996 
hearing he testified that he expressed his disagreement only 
to the VA doctor who had examined him.  In addition, no 
argument that the claim was properly appealed was made in 
either of the appellant's briefs dated in October 1997 and 
November 2000.  The applicable law provides that a notice of 
disagreement must be in writing.  38 U.S.C.A. § 7105(a)(2) 
(as in effect in 1971).  Given the foregoing, and as there is 
no evidence in the claims file showing that a timely notice 
of disagreement was filed as to the RO's March 1971 decision, 
the Board finds that the RO's March 1971 decision became 
final.  Id.

Second, the veteran asserted in his claim, received in May 
1993, that, "I never saw the Ratings Report."  He appears 
to assert that he was notified only of the denial of his 
claim, possibly in a cover letter, but was not provided with 
the RO's actual rating decision.  However, there was no 
statutory, regulatory or manual requirement at that time that 
the veteran be provided with a copy of the rating decision.  
Under the provisions of 38 C.F.R. § 3.103, as it existed in 
1971, the only requirement was that the veteran be provided 
with notice of the decision and of his right to appeal the 
decision.  This was accomplished by means of a letter sent to 
the veteran, dated March 9, 1991.  The veteran has not 
provided any citation to any statutory, regulatory or manual 
provision, in effect in 1971, which would have required that 
he be provided with an actual copy of the decision.  
Moreover, there is a presumption of regularity that the 
notice of the VA decision was mailed by the Secretary to the 
last known address of the veteran and the veteran's 
representative, if any, on the date that the decision was 
issued.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  A 
statement that a decision was not received is insufficient to 
rebut the presumption of regularity.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).  The veteran has argued that he 
attempted to express disagreement with the RO's March 1971 
denial of his claim at a VA hospital, indicating he was 
informed of the RO's decision.  The Board therefore concludes 
that the presumption of regularity has not been rebutted, and 
that the RO's March 1971 decision became final.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.202.

In May 1993, the veteran filed a claim challenging the RO's 
March 1971 decision as CUE.  In October 1993, the RO denied 
the claim.  The veteran has appealed.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  

In this case, the facts before the RO at the time of its 
March 1971 decision included the veteran's application (VA 
Form 21-526), received in August 1970, in which the veteran 
filed a claim for "Right Ear Trouble=3/1969."  The "nature 
of sickness, disease or injury" was listed as "right ear."

The veteran's service medical records included an enlistment 
examination report, dated in June 1968, which showed that the 
veteran had a significant hearing defect in his left ear, and 
that an H-2 profile was assigned.  No complaints or abnormal 
clinical findings concerning his right ear were noted at that 
time.  A March 1969 report indicated that it was created one 
day after the veteran was on the rifle range with ear plugs 
in place, and noted the veteran's complaint that his ear hurt 
and that he had roaring tinnitus in his right ear.  On 
examination, his tympanic membranes were intact and his 
auditory canals were clear.  An ear, nose, and throat 
consultant diagnosed tinnitus and prescribed nicotinic acid 
orally.  Audiometric evaluations were completed in April 
1969, but neither examiner reported any complaints of 
tinnitus or ear pain.  The right tympanic membrane was found 
to be intact.  The H-2 profile was continued.  An OCS 
(Officer Candidate School) commissioning examination report, 
dated in April 1969, showed that the veteran's ears and drums 
were clinically evaluated as normal, with a notation of 
hearing loss.  An audiometric examination was performed at 
that time showing left ear hearing loss.  In an accompanying 
"report of medical history" the veteran reported a ringing 
sensation in his right ear since being on the rifle range one 
month previously and that since then he had been bothered by 
it while sleeping and late at night.  There was no complaint 
of ear pain.  A May 1969 physical profile showed that the 
veteran's "J" and "U" limitations were continued for a 
defect listed as neurosensory hearing loss AS (left ear).  
This report indicated that the veteran should be dropped from 
the OCS program and that he was unfit for combat arms.  In 
March 1970, the veteran was treated with antibiotics and a 
decongestant for early otitis media on the right side.  The 
veteran's separation examination report, dated in June 1970, 
showed that his ears and drums were clinically evaluated as 
normal.  The report noted decreased hearing in the left ear, 
since childhood.  The accompanying report of medical history 
showed that the veteran reported a history of ear trouble and 
hearing loss.  The portion of the report titled "physician's 
summary and elaboration of all pertinent data" noted 
decreased hearing, neurosensory type, right ear in 1969 
following weapons training, with tinnitus in the right ear 
still present.  An August 1970 "statement of medical 
condition" showed that the veteran reported that there had 
been no change in his medical condition since his last 
examination.  

As for the post-service medical evidence, a VA audiometric 
examination report, dated in December 1970, and a "Summary 
Report of Examination for Loss of Organic Hearing Acuity," 
also dated in December 1970, showed that the veteran had 
hearing loss in his left ear.  Neither report contained 
complaints, findings, or a diagnosis involving tinnitus or 
right ear pain.  
 
In a decision, dated March 8, 1971, the RO denied the 
veteran's claim for "a right ear condition."  The RO noted 
the veteran's pre-service history of left ear hearing loss, 
and summarized the information in his service medical 
records.  The RO further noted that the December 1970 VA 
examination reports showed that the veteran's right ear 
hearing acuity was within normal limits.  The RO determined 
that the veteran's left ear hearing loss pre-existed his 
service and had not been aggravated thereby, and that the 
veteran was not shown to have "hearing loss or other 
pathology of the right ear that was service-incurred or 
aggravated."  As previously stated, there was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

At the time of the RO's March 1971 decision, the veteran's 
service medical records indicated that the veteran had been 
profiled for neurosensory hearing loss, left ear.  The 
service medical records contained two reports of tinnitus (in 
March and April of 1969), and one report of tinnitus dated 
over a year later (in the June 1970 report of medical 
history).  However, the post-service medical evidence (i.e., 
the two December 1970 VA examination reports) did not contain 
complaints, findings, or a diagnosis involving right ear 
tinnitus or right ear pain.  

Under the circumstances, the Board is unable to conclude that 
it would have been clear error for the RO to rely upon the 
most recent medical evidence of record, i.e., the December 
1970 VA examination reports, as the most probative evidence 
of the veteran's current condition.  Therefore, 
notwithstanding the service medical reports showing tinnitus, 
the RO had a rational basis for its decision.  See Crippen v. 
Brown, 9 Vet. App. 412, 422 (1996) (citing Butts v. Brown, 5 
Vet. App. 532, 539 (1993)).  Specifically, as there was 
sufficient medical evidence to support the RO's decision 
(i.e., the two December 1970 VA examination reports), the 
RO's decision cannot be considered CUE.  See Simmons v. West, 
14 Vet. App. 84 (2000) (when there is evidence that is both 
pro and con on an issue, it is impossible for the appellant 
to succeed in showing the result would have been manifestly 
different).  In addition, the Board has determined that the 
evidence does not show that statutory or regulatory 
provisions extant at the time (to include 38 C.F.R. §§ 3.156, 
3.303, 3.326, 4.13, 4.2, and 4.6 (1971)), were incorrectly 
applied.  See part I.B.(1-6), infra.  Therefore, the evidence 
does not show that there was an "undebatable" error, which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  The Board therefore finds 
that the RO's March 1971 decision was not clearly and 
unmistakably erroneous, and that the veteran's claim must be 
denied.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has considered a number 
of arguments that the RO's decision was CUE.  These arguments 
fall into four categories: A) the RO failed to adjudicate his 
claim for tinnitus and ear pain; B) the RO failed to apply a 
number of regulations; C) the RO failed in various ways to 
fulfill its duty to assist, and D) the RO's decision denied 
the existence of favorable evidence.

A.  Alleged Failure to Adjudicate a Claim for Tinnitus and 
Ear Pain

The veteran asserts that he specifically filed a claim for 
right ear tinnitus, but that the RO failed to adjudicate this 
claim in March 1971.  He further argues that the RO's 
decision, which denied service connection for "right ear 
pathology," was limited to conditions other than tinnitus 
because the term "right ear pathology," by definition, 
refers to disease-caused conditions only, and therefore did 
not include any right ear damage/injury from acoustic trauma.  
In support of this argument that he specifically filed a 
claim for tinnitus upon separation from service, the veteran 
has submitted the following original forms: 1) an application 
for compensation (VA Form 21-526e), dated August 16, 1970, 
which indicates that the veteran was claiming service 
connection for right ear hearing loss, and right ear tinnitus 
(the word "right" is underlined twice, in two different 
places); 2) a "serviceman's statement concerning application 
for compensation from the Veterans Administration (VA Form 
21-526e)" (DA Form 664), dated August 16, 1970, in which the 
veteran indicated that he had filed a claim for compensation 
on a VA Form 21-526e; 3) an undated notice, titled "Flash-
Military Personnel Important Notice" (VA Form 23-8426), 
which states that "Upon separation from service the attached 
form(s) with DD Form 214 and a copy of the health record 
should be forwarded to the Veterans Administration Regional 
Office having jurisdiction over the area in which the 
separatee intends to reside," and 4) a "physical and mental 
status on release from active service" (DA Form 1811), dated 
in August 1970, which indicates that his physical profile at 
date of separation was "121321 J & U" (the Board notes that 
the service medical records showed that the veteran received 
his "J" and "U"  profiles for "neurosensory hearing loss, 
AS" (left ear)).  The veteran asserts that all of these 
forms were submitted to the service department, or VA, prior 
to his December 1970 examination.  In particular, at his July 
1994 hearing, the veteran asserted that he submitted the VA 
Form 21-526e either to the service department or VA prior to 
his December 1970 examination.  He testified that the 
original VA Form 21-526e was apparently returned to him by VA 
"by mistake" at some point between 1970 and 1993.  See 
also, written argument submitted with veteran's substantive 
appeal, received in March 1994.  The veteran has also 
submitted a copy of a "disposition form" (DA Form 2496), 
dated in July 1970, which indicates that he requested an 
early separation from the service, in part, to contact VA 
about a claim for "damage to my good ear."  

However, none of these forms bears a date stamp showing 
receipt by VA prior to July 1992, or otherwise appear to have 
been associated with the claims file at the time of the RO's 
March 1971 decision.  Therefore, these forms may not be 
considered in analyzing the CUE claim.  Damrel.  In any 
event, the question of whether the veteran specifically filed 
a claim for tinnitus upon separation from service is moot 
given the Board's determination that the RO's March 1971 
decision included consideration of the evidence of tinnitus 
and ear pain, as discussed below.  

The veteran argues that the RO never adjudicated a claim for 
right ear tinnitus or pain.  The Board initially notes that 
if the RO had failed to adjudicate a claim for tinnitus 
and/or ear pain in March 1971, such a claim would remain 
"open" until such claim was adjudicated.  See e.g., 
Isenhart v. Derwinski, 3 Vet. App. 177, 180 (1992) (VA 
failure to adjudicate original claim for pension resulted in 
that claim remaining open despite grant of subsequent claim 
for pension).  This argument therefore does not support the 
veteran's CUE claim, which requires that there be a final 
decision.  See 38 C.F.R. § 3.105(a).  However, if successful, 
this argument would support his claim for an earlier 
effective date.  See part II, infra.  The Board's analysis 
will therefore begin with whether the RO's March 1971 denial 
of the claim, characterized as "a right ear condition," 
included a denial of service connection for tinnitus and ear 
pain.  

In its March 1971 decision, the RO framed the issue broadly, 
as a claim for service connection for "a right ear 
condition."  On its face, there is no basis to assume that 
the phrase "right ear condition" does not include tinnitus 
or ear pain.  In addition, the RO's decision clearly 
indicates that it considered the evidence contained in the 
veteran's service medical records, which included reports of 
tinnitus and one complaint of ear pain.  However, in December 
1970, the veteran was afforded a VA examination at the VA 
hospital in Columbia, South Carolina.  The December 1970 VA 
examination reports were both silent as to complaints, 
findings, or a diagnosis involving tinnitus or right ear 
pain.  Accordingly, the Board finds that the RO's 
adjudication of the claim for a right ear condition included 
consideration of the evidence of tinnitus and ear pain, and 
may be considered a denial of service connection as to those 
conditions.   

In support of his argument that the RO's March 1971 decision 
failed to adjudicate his claim for tinnitus and/or ear pain, 
the veteran argues that he was never examined for these 
conditions.  But see veteran's letter, received in December 
1995 ("Between August 1970 and May 1972 I was examined for 
service-connected ear problems (tinnitus) and received dental 
work at the VA Hospital, Columbia.").  Specifically, he 
argues that he told the VA examiner about the nature of his 
disability, and that his comments were not recorded because 
the examination was limited to whether he had a hearing loss.  
He further argues that the examiner was not qualified to 
perform such an examination.  It has also been pointed out 
that all of the blocks on the report form relate to 
measurements of auditory acuity and that none relates to any 
other ear pathology.

The Board does not find these arguments persuasive.  As an 
initial matter, any argument that the RO's March 1970 
decision was CUE because the December 1970 examinations were 
inadequate as to tinnitus or ear pain is based on a claim of 
a failure in the duty to assist, which, as discussed below, 
cannot serve as the basis for a CUE claim (the veteran's 
arguments based on alleged breaches of the duty to assist are 
discussed in greater detail in part I.C., infra).  However, 
to the extent that the veteran argues that his December 1970 
VA examination excluded tinnitus and ear pain, and that the 
examination reports are therefore evidence that the RO did 
not adjudicate a claim for tinnitus or ear pain, they will be 
addressed in this section. 

First, with regard to the examiner's qualifications, while 
the audiologist's report does not on its face reflect the 
examiner's qualifications, there is no basis to assume that 
an audiologist's duties are limited to those of a technician, 
i.e., merely to record audiometric findings.  There is no 
evidence that audiologists are not trained or qualified to 
evaluate and assist in the treatment of tinnitus to the 
extent that any such disorders have an impact on hearing 
acuity, or that they are not qualified to determine the 
presence of, and to comment upon, the severity of tinnitus.  
Nor is there any evidence in the record that the audiologist 
was specifically directed to limit the December 1970 
evaluation to providing audiometric data, rather than 
furnishing a complete audiologic examination, despite the 
title of the report form.

The fundamental purpose of an audiologist's examination is to 
detect the presence and extent of any impairment of auditory 
acuity.  In this case, the examination report does not 
reflect any complaints of tinnitus or otalgia, either at the 
time of the examination or by way of history, and the Board 
can find no basis to assume that such complaints would not be 
relevant to determinations regarding the veteran's auditory 
acuity.  The audiologist's examination was requested 
specifically to determine the presence and extent of any 
impairment of auditory acuity (to include pertinent 
complaints, such as tinnitus or ear pain) or other right ear 
condition.  See "request for physical examination(s)" (VA 
Form 21-5207), dated in September and November of 1970.  
Because an audiologist is uniquely qualified to conduct such 
an examination, the Board finds that the absence of any 
notation of tinnitus or other complaints indicates that such 
symptoms were not reported to the audiologist, contrary to 
the veteran's statements and testimony.  

The veteran has further argued that the fact that the RO did 
not list tinnitus, or the diagnostic code for tinnitus, as a 
nonservice-connected disability in its decision is evidence 
that the RO did not adjudicate a claim for tinnitus.  
However, the RO determined that service connection was not 
warranted for a "right ear condition," and the Board is 
unable to find that the RO's decision was CUE because it did 
not specifically list all potential ear disabilities, to 
include tinnitus and right ear pain, which were not currently 
shown, in its decision.  Nor was the RO required to list the 
diagnostic codes for all potential ear conditions, to include 
tinnitus and/or right ear pain, which it determined were not 
shown.  Disabilities that a veteran currently has are listed 
on the rating decision, along with pertinent diagnostic codes 
and, generally, a percentage rating for each disability.  
Further, the listed disabilities are segregated into those 
for which service connection has been established and those 
for which service connection has not been established.  The 
Board further notes that, even assuming that the veteran had 
specifically claimed tinnitus and ear pain, given the RO's 
denial of the claim, any failure to list these disorders 
and/or their diagnostic codes, as nonservice-connected would 
hardly amount to CUE.  

Finally, it has been argued that in its January 1993 
decision, in which the RO granted the veteran's claim for 
tinnitus and otalgia, the RO determined that the veteran had 
not previously filed a claim for tinnitus.  However, the RO's 
January 1993 decision is currently on appeal.  This decision 
does not bind the Board, and is subsumed by the Board's 
decision.  See e.g., Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) (citing 38 C.F.R. § 20.1104 (1996) (when determination 
of AOJ is affirmed by BVA, such determination is subsumed by 
final appellate decision).  The Board further points out that 
the Court's Orders vacated the Board's 1996 and 1999 
decisions; therefore, all findings and conclusions contained 
therein have no effect.  Accordingly, the Board's current 
findings and conclusions represent VA's sole determination in 
the veteran's appeal.  

Based on the foregoing, the Board can find no basis upon 
which to conclude that the RO's March 1971 decision, which 
denied a claim for "a right ear condition," to include its 
discussion of "right ear pathology," did not include 
consideration of the evidence of tinnitus and ear pain.  In 
this regard, even assuming that the word "pathology" is 
limited to disease processes "by definition," the evidence 
does not show that the RO's decision would have been 
manifestly different but for the RO's erroneous use of this 
word, as required for a viable claim of CUE.  A review of the 
RO's decision shows that it was based on the veteran's 
service medical records, and the rating decision clearly 
discusses the fact that tinnitus was reported in service.  
The RO also considered the post-service medical evidence 
(i.e., the December 1970 VA examination reports).  These 
reports did not show complaints, findings or a diagnosis of 
right ear tinnitus or ear pain.  As previously stated, it 
would not have been undebatable error for the RO to give the 
December 1970 VA examination reports, which were the most 
recent medical evidence of record, more probative weight than 
the evidence in the veteran's service medical records, and 
conclude that the veteran did not currently have right ear 
tinnitus or ear pain.  Simmons, supra.  In addition, any 
argument that the RO's decision was CUE because it should not 
have afforded more probative weight to the December 1970 VA 
examination reports must fail.  The Court has held that 
simply to claim CUE on the basis that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, such an argument is insufficient to raise 
a CUE claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).  

B.  Alleged Failure to Apply Regulations

The Board first notes that the arguments discussed in parts 
I.B.(1)-(6) are generally set forth in written argument made 
by the veteran which was submitted in March 1994 with his 
substantive appeal.  The Board further points out that a 
prior final decision for CUE does not entail a full 
readjudication of the veteran's service connection claim, 
including application of the law and regulations pertinent to 
service connection.  The Board's consideration of the 
veteran's claim of CUE in the March 1971 rating decision 
involves only an analysis of whether the 1971 decision 
correctly applied the proper law and regulations to the 
evidence that was then of record.  See Damrel v. Brown, 6 
Vet. App. 242, 245-46 (1994); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

1)  Alleged Failure to Apply 38 C.F.R. § 3.303(a), (b)

Arguments have been advanced that the RO's March 1971 
decision was CUE because it failed to correctly apply 38 
C.F.R. § 3.303 (1971).  Specifically, it has been argued that 
the RO's decision was CUE because it failed to consider the 
service medical records.  Citing 38 C.F.R. § 3.303(a).  

The pertinent laws and regulations governing service 
connection in effect at the time of the RO's March 1971 
decision included 38 C.F.R. § 3.303 (1971).  This regulation 
provided:

(a) General. Service connection connotes many 
factors but basically it means that the facts, 
shown by evidence, establish that a particular 
injury or disease resulting in disability was 
incurred coincident with service in the Armed 
Forces, or if preexisting such service, was 
aggravated therein. This may be accomplished by 
affirmatively showing inception or aggravation 
during service or through the application of 
statutory presumptions. Each disabling condition 
shown by a veteran's service records, or for which 
he seeks a service connection must be considered on 
the basis of the places, types and circumstances of 
his service as shown by service records, the 
official history of each organization in which he 
served, his medical records and all pertinent 
medical and lay evidence. Determinations as to 
service connection will be based on review of the 
entire evidence of record, with due consideration 
to the policy of the Department of Veterans Affairs 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.

(b) Chronicity and continuity. With chronic disease 
shown as such in service (or within the presumptive 
period under Sec. 3.307) so as to permit a finding 
of service connection, subsequent manifestations of 
the same chronic disease at any later date, however 
remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any 
urinary findings of casts, or any cough, in service 
will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical 
entity, at some later date. For the showing of 
chronic disease in service there is required a 
combination of manifestations sufficient to 
identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word "Chronic." When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is 
required only where the condition noted during 
service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately 
supported, then a showing of continuity after 
discharge is required to support the claim.

Under 38 C.F.R. §§ 3.303(a), consideration of service 
connection for a disabling condition is to be considered on 
the basis of the entire evidence of record.  In this case, 
the service medical records reflect complaints of tinnitus by 
the veteran on three occasions, including at the time of his 
separation examination.  The service records also contain one 
notation of the veteran's complaint that his "ear hurt," in 
March 1969.  The face of the March 1971 rating decision 
clearly shows that the RO considered the service medical 
records.  However, the record also included a VA examination 
report that failed to show that the veteran had tinnitus or 
ear pain (or any other right ear disorder), and the RO 
apparently gave this evidence more probative weight.  The 
Board therefore finds that the evidence does not show that 
the RO failed to correctly apply this regulation. 

Although Section (a) refers to VA's policy of broadly and 
liberally interpreting the law consistent with the facts of 
the case (consistent with the provisions of 38 U.S.C.A. § 
5107(b) (West 1991), which indicate that the benefit of the 
doubt is always to be given to the veteran), Section (a) does 
not provide any presumption in favor of service connection.  
The section also states that there must be an affirmative 
showing of a disability's inception or aggravation during 
service.  Given the post-service evidence (the December 1970 
VA examination reports), which did not show that the veteran 
had a right ear condition, this aspect of the argument is no 
more than an assertion that the RO improperly weighed and 
evaluated the evidence, and it cannot rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  

It should also be noted that Section (b) does not state that 
service connection must be granted for a disorder that is 
noted on more than one occasion during service; neither does 
it necessarily establish any presumption of service 
connection.  The mere notation of a complaint on more than 
one occasion in service does not, in itself, establish any 
related disorder as being "chronic."  Further, Section (b) 
must be read in conjunction with Section (a), in addition to 
38 U.S.C.A. § 1110, which require that there be a current 
disability to establish service connection.  In this case, 
the audiologist's reports did not show the presence of any 
right ear disorder.

It is clear, then, that the RO did in fact consider all the 
evidence, weighing the various pieces of evidence.  
Therefore, although the March 1971 rating decision does not 
specifically cite the provisions of 38 C.F.R. § 3.303(b), the 
Board finds that there is no indication in the record that 
the RO did not consider that regulation. Moreover, the 
analysis set forth in the 1971 rating decision was in full 
conformity with the consideration required by Section (b).

Accordingly, in the absence of evidence indicating that it is 
undebatable that the RO erroneously applied or failed to 
apply the provisions of 38 C.F.R. § 3.303(a) or (b), the 
Board concludes that the 1971 rating decision was not CUE on 
this basis.

2)  Alleged Failure to Apply 38 C.F.R. § 3.326

The veteran has also argued that the RO's March 1971 decision 
was CUE because it failed to correctly apply 38 C.F.R. 
§ 3.326 (1971).  Specifically, it has been argued that the 
RO's decision was CUE because the December 1970 VA 
examination was not necessary, as the RO could have granted 
service connection based on the service medical records 
alone.  

The regulation in issue, 38 C.F.R. § 3.326 (1971) provided:

(a) General. Except as otherwise provided in this 
section a Veterans Administration examination will 
be authorized when there is evidence indicating the 
reasonable probability of a valid claim for 
disability compensation or pension. This section is 
applicable to original claims, reopened claims and 
claims for increase. Hospital reports described in 
§ 3.157(b)(1) and (3) are included in the 
definition of Veterans Administration examinations 
for the purpose of rating these claims.

...

(e) Claim filed within 6 months of discharge. When 
a claim is filed within 6 months from date of 
separation it may be rated initially on the records 
of the service department. Otherwise no rating will 
be made without first obtaining a Veterans 
Administration examination.

(f) Liberal interpretation. In determining the 
reasonable probability of a valid claim a liberal 
interpretation will be applied to permit 
simultaneous development of evidence including 
request for service records and request for 
examination. ...

The Board notes that subsequent to the RO's March 1971 
decision, 38 C.F.R. § 3.326 was revised.  In the Appellee's 
Motion, received in 1998, it was argued that Section (a) of 
the current regulation, stated that, "at least under current 
law, a VA examination is required only when there is a well-
grounded claim for disability compensation, but the medical 
evidence accompanying the claim is not adequate for rating 
purposes."  It was further noted that Sections (b) and (c) 
state that, "Provided it is adequate for rating purposes, the 
VA may rely upon any government or private hospital report or 
examination report, as well as any statement from a private 
physician, without requiring a VA examination."  Finally, it 
was argued that, "In February 1971 the RO concluded that an 
examination for tinnitus and ear pain based on Appellant's 
service medical records was not necessary." 

First, the Board points out that it is not current law that 
the Board must consider in evaluating a claim of CUE in a 
prior final rating decision-it is the law that was in effect 
at the time of the prior decision.  Damrel, Fugo, Russell, 
supra.  "Sections (b) and (c)" cited in Appellee's Motion 
were added to § 3.326 after 1971.  Further, the regulation 
that was in effect in March 1971, as set forth above, did not 
include any similar provisions.  Therefore, it would have 
been impossible for the RO to consider the applicability of 
Sections (b) and (c) or any similar provisions.  Failure to 
do so could not possibly be CUE.  Moreover, the regulation as 
currently in effect is not relevant to the Board's current 
consideration.

Regarding the Motion's statement that the RO concluded that 
an additional examination for tinnitus and ear pain was not 
necessary, in this case, the RO afforded the veteran an 
examination in December 1970.  Obtaining such an examination 
was not precluded by any law or regulation that was in effect 
in 1971, nor does even the current version of § 3.326 
preclude the RO from obtaining an examination.  There is no 
basis to find that affording him an examination, to include a 
comprehensive examination which included testing for hearing 
loss in both ears, violated 38 C.F.R. § 3.326 as in effect at 
the time, or rendered the RO's determination CUE.  
 
In a related argument it was asserted that the RO had 
determined that no examination was necessary.  In this 
regard, a February 1971 "Deferred or Confirmed Rating 
Decision" contains a section entitled, "Deferred Rating 
Decision," in which "Other" is checked as the reason for the 
deferral.  The rating specialist who completed the form 
wrote, "Exam Report noted. Deferred for Service Records - on 
request but none received. Development Unit: (1) Do we need 
follow up on SR?"

The Board is unable to discern any indication in the RO's 
Deferred Rating Decision that no "examination for tinnitus 
and ear pain was necessary."  It is clear from the face of 
that form that what was being deferred was action on a final 
rating decision, not any additional examination.  The only 
question raised in the RO's memo was whether further follow-
up was needed regarding the lack of receipt of the service 
records (SR).  Shortly after that memo was written, the 
veteran's service medical records were received.  
Accordingly, the record does not show that the RO ever 
determined that an examination was not needed, nor does the 
record reflect that the RO concluded that an examination for 
tinnitus and ear pain had not been conducted, but was still 
needed.  As a final point, even if the RO had determined that 
an examination was not required, but afforded the veteran one 
anyway, or if the RO for some reason failed to obtain an 
additional examination it determined was needed, such 
failures would not constitute CUE, as they would amount to no 
more than a failure in the duty to assist, which cannot form 
the basis for a claim of CUE.  Roberson v. Principi, 251 F.3d 
1378, (Fed. Cir. 2001) (citing Hayre v. West, 188 F. 3d 1327, 
1332-1333 (Fed. Cir. 1999); 38 C.F.R. § 20.1403(d)(2) 
(2000)); see also Simmons, Baldwin, Crippen, Caffrey, Fugo, 
supra.  In summary, the evidence does not provide any legal 
basis for concluding that the RO committed CUE by obtaining 
the examination or by considering it, or by failing to obtain 
an additional examination.

3)  Alleged Failure to Apply 38 C.F.R. § 4.2

The veteran has alleged that the RO in March 1971 failed to 
consider and apply 38 C.F.R. § 4.2, constituting legal error.

This regulation states, in pertinent part:

Different examiners, at different times, will not 
describe the same disability in the same language. 
Features of the disability which must have 
persisted unchanged may be overlooked or a change 
for the better or worse may not be accurately 
appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of 
examination in the light of the whole recorded 
history, reconciling the various reports into a 
consistent picture so that the current rating may 
accurately reflect the elements of disability 
present. Each disability must be considered from 
the point of view of the veteran working or seeking 
work.

The veteran's argument regarding this regulation is, 
essentially, that the RO did not consider the December 1970 
audiologist's report in light of all the evidence of record 
at that time.  That argument must fail, however.  First, the 
March 1971 rating decision clearly states that the RO did 
consider both the service medical records and the 
audiologist's report.  Second, the veteran's reliance on § 
4.2 is misplaced, because 38 C.F.R. Part 4 pertains to rating 
disabilities for which service connection has already been 
established, rather than to service connection itself.

4)  Alleged Failure to Apply 38 C.F.R. § 4.13

This regulation states:

The repercussion upon a current rating of service 
connection when change is made of a previously 
assigned diagnosis or etiology must be kept in 
mind. The aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which 
service connection for the disability had been 
granted. The relevant principle enunciated in Sec. 
4.125, entitled "Diagnosis of mental disorders," 
should have careful attention in this connection. 
When any change in evaluation is to be made, the 
rating agency should assure itself that there has 
been an actual change in the conditions, for better 
or worse, and not merely a difference in 
thoroughness of the examination or in use of 
descriptive terms. This will not, of course, 
preclude the correction of erroneous ratings, nor 
will it preclude assignment of a rating in 
conformity with Sec. 4.7.

The veteran essentially argues that the RO's 1993 grant of 
service connection for tinnitus and otalgia did not recognize 
that these disorders had been present ever since the acoustic 
trauma in service.  To this extent, he misperceives the 
meaning of the word "reconciliation" in the regulation.  The 
regulation is intended to require an examiner to reconcile, 
or explain, a diagnosis assigned for a disability when that 
diagnosis differs from diagnoses that were previously 
assigned.  The objective of the regulation is the assignment 
of the proper evaluation for a disability.  In any event, 
this regulation does not pertain to determinations regarding 
service connection, it applies to determinations of ratings 
for service-connected disabilities.

5)  Alleged Failure to Apply 38 C.F.R. § 4.6

This regulation states:

The element of the weight to be accorded the 
character of the veteran's service is but one 
factor entering into the considerations of the 
rating boards in arriving at determinations of the 
evaluation of disability. Every element in any way 
affecting the probative value to be assigned to the 
evidence in each individual claim must be 
thoroughly and conscientiously studied by each 
member of the rating board in the light of the 
established policies of the Department of Veterans 
Affairs to the end that decisions will be equitable 
and just as contemplated by the requirements of the 
law.

The veteran's argument regarding this regulation fails for 
several reasons.  First, as noted above, the regulations 
contained in Part 4 of 38 C.F.R. do not pertain to 
determinations concerning service connection.  Second, his 
argument concerning this regulation is directed to the 
Board's current application of it, rather than to any claimed 
error in its application by the RO in 1971.  To this extent, 
his argument is not a basis to find CUE.  The issue before 
the Board concerns whether there was error in the 1971 
decision.  Moreover, even if he intended to argue that the RO 
in 1971 failed to weigh the evidence properly, such an 
argument does not amount to a viable allegation of CUE, as 
discussed above.

Finally, to the extent that he argues that the Board must now 
accord proper weight to the evidence regarding his tinnitus 
and otalgia, that argument also fails.  The Board's current 
analysis does not involve weighing any of the evidence.  The 
only current consideration is whether the RO in 1971 made any 
factual or legal error in denying his claim.  And the legal 
standard to be used in making that determination is very 
high-the error must be undebatable, such that reasonable 
minds could not differ as to the result.

6)  Alleged Failure to Apply 38 C.F.R. § 3.156

This regulation states, in pertinent part:

(a) New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

(b) New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered 
as having been filed in connection with the claim 
which was pending at the beginning of the appeal 
period.

(c) Where the new and material evidence consists of 
a supplemental report from the service department, 
received before or after the decision has become 
final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction. 
This comprehends official service department 
records which presumably have been misplaced and 
have now been located and forwarded to the 
Department of Veterans Affairs. Also included are 
corrections by the service department of former 
errors of commission or omission in the preparation 
of the prior report or reports and identified as 
such. The retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating 
over a part or the entire period of time involved, 
a retroactive evaluation will be assigned 
accordingly except as it may be affected by the 
filing date of the original claim.

The veteran's argument as to this regulation is, essentially, 
that the new and material evidence that was added to the 
record since 1971 clearly shows that service connection 
benefits for his tinnitus and otalgia should be retroactive 
to August 1970.  This argument also is incorrect.  Section 
3.156 merely defines new and material evidence and does not 
provide any guidance at all concerning service connection, 
which was in issue in March 1971.  Accordingly, this 
regulation is not applicable to a determination as to the 
proper effective date for the service-connected disability.

C.  Alleged Breach of the Duty to Assist

With regard to the "duty to assist" arguments, it is argued 
that the RO's March 1971 decision was CUE because the RO 
failed to afford the veteran an adequate examination.  
Specifically, the following arguments have been advanced: 1) 
the examiner did not have the veteran's service medical 
records available in conjunction with the examination (a 
"deferred decision," dated in December 1970, shows that the 
RO deferred a decision on the veteran's claim because service 
records had not been received); 2) the examiner failed to 
properly examine the veteran for right ear tinnitus or pain, 
and in any case was not qualified to do so.  With regard to 
#2, it is further argued that the examiner should not have 
examined the veteran for left ear hearing loss, as the 
veteran was not filing a claim based on his left ear, and 
that this indicates the veteran was improperly examined.  The 
case of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) has 
been cited in support of all of these arguments.  

These arguments essentially maintain that the RO's March 1971 
decision was CUE because the VA failed in various ways to 
afford the veteran an adequate examination.  None of these 
arguments provide a basis for finding that the RO's decision 
was CUE.  The Court has pointed out that, when a CUE claim is 
based on an asserted failure to provide an examination, there 
is no way of knowing what such an examination would have 
yielded, so it cannot be concluded that it "would have 
manifestly changed the outcome."  Hazan v. Gober, 10 Vet. 
App. 511, 522-23 (1997).  Furthermore, these arguments are 
based on a failure in the duty to assist, and the Court has 
repeatedly held that a breach of the duty to assist cannot 
form a basis for a claim of CUE.  Roberson v. Principi, 251 
F.3d 1378, (Fed. Cir. 2001) (citing Hayre v. West, 188 F. 3d 
1327, 1332-1333 (Fed. Cir. 1999); 38 C.F.R. § 20.1403(d)(2) 
(2000)); see also Simmons v. West, 14 Vet. App. 84, 91 
(2000); Baldwin v. West, 13 Vet. App. 1, 7 (1999); Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In this regard, the veteran and his representative 
have essentially argued that the case of Hayre v. West, 188 
F.3d 1327, 1330, 1331-32 (Fed. Cir. 1999) creates an 
exception to the rule that that a breach of the duty to 
assist cannot form a basis for a claim of CUE.  However, 
there is nothing in Hayre which warrants the conclusion that 
the RO's March 1971 decision was CUE.  In Hayre, the Federal 
Circuit held that "[i]n cases of grave procedural error . . . 
RO or Board decisions are not final for purposes of direct 
appeal."  Hayre, 188 F.3d at 1333.  Specifically, in Hayre, 
the Court held that an RO's failure to obtain the service 
medical records of the appellant that he had specifically 
requested be obtained, and its failure to notify him of its 
failure to obtain them, may have constituted a grave 
procedural error and, if so, then the RO decision at issue 
was not final.  Id. at 1335.  In this case, however, the 
issue is not a failure to give adequate notice as to 
circumstances regarding missing service medical records that 
the veteran specifically requested.  Rather, as previously 
discussed, the appellant asserts that the RO failed in its 
duty to assist by not giving him an adequate VA medical 
examination in December 1970.  However, the veteran's service 
medical records were of record at the time of the RO's 
decision, and the RO considered these records in its 
decision.  The veteran is therefore not in the same position 
as the appellant in Hayre.  Furthermore, the Court has 
previously noted that Hayre does not apply where, as here, an 
appellant could readily have obtained a medical examination 
from a private physician and submitted the results of such 
examination in conjunction with his claim.  See e.g., Simmons 
v. West, 14 Vet. App. 84, 90 (2000).  In this case, the 
veteran was afforded an examination, and even assuming 
arguendo that this examination was inadequate, and that there 
was a breach of the duty to assist, there is nothing in Hayre 
which requires that such a breach of VA's duty to assist be 
construed as tolling the finality of an underlying RO 
decision.  See id. at 91.  

D.  Issues Raised in the Court's July 2001 Order

As a final matter, the Court's July 2001 order stated that 
the Board's decision must explain: 1) why the RO's March 1971 
decision did not have the effect of denying (erroneously) the 
existence of the evidence of record relating the veteran's 
inservice right ear hearing loss and tinnitus, and 2) given 
that the veteran originally filed his claim in August 1970 
(within one year of separation from service), how the RO's 
reliance on the December 1970 VA examination report to the 
exclusion of the veteran's June 1970 separation examination 
report can be justified.  

With regard to the first issue, the Court essentially noted 
that in some circumstances, the denial of the existence of 
evidence which is favorable to an appellant, and in the 
record, may amount to CUE.  Citing Russell v. Principi, 3 
Vet. App. 310, 319-320 (1992); see also, Crippen v. Brown, 9 
Vet. App. 412, 423 (1996).  However, the facts of this case 
are distinct from the situations in and Russell and Crippen.  
In this case, the RO did not "deny the existence" of any 
favorable evidence in its March 1971 decision.  In this 
regard, although the RO did not specifically discuss the 
veteran's June 1970 separation examination report, the RO was 
not required to specifically discuss each piece of favorable 
medical evidence in its decision, and its failure to 
specifically discuss the June 1970 separation examination 
report does not amount to a denial of this reports existence.  
See Crippen, 5 Vet. App. at 421 ("[s]ilence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record") (citing Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996)).  As previously stated, the 
RO's decision indicates that the veteran's service medical 
records were considered together with the December 1970 VA 
examination reports, and the Board has determined that these 
VA examination reports sufficiently supported the RO's 
decision.  

With regard to the second issue raised in the Court's order, 
the Court requested the Board to explain why, given that the 
veteran originally filed his claim in August 1970 (within one 
year of separation from service), how the RO's reliance on 
the December 1970 VA examination report "to the exclusion of 
the veteran's June 1970 separation examination report" can 
be justified.  Citing Hampton v. Gober, 10 Vet. App. 481, 482 
(1997).  

In Hampton, the Court reversed and remanded a Board decision 
in which the Board had determined that a claim for a left 
knee disorder was not well grounded.  The Court held that 
evidence of a condition in a service examination report, 
administered less than one year before the filing of a claim, 
is evidence of a current condition and a relationship to 
service.  The Court stated that the VA examiner's failure to 
address the alleged knee disorder, and the examiner's failure 
to consider prior medical records as to the claimed disorder, 
was a violation of the duty to assist.  Id. at 483.  However, 
the facts in this case are distinct from those in Hampton.  
Specifically, the RO's March 1971 decision was decided on the 
merits, and its decision is shown to have included 
consideration of the veteran's service medical records.  The 
December 1970 VA examination reports did not show that the 
veteran had either tinnitus or ear pain, and the Board is 
unable to conclude that it would have been clear error for 
the RO to rely upon these examination reports as the most 
probative evidence of the veteran's current condition.  
Therefore, notwithstanding the service medical reports 
showing tinnitus, the RO had a rational basis for its 
decision, and its decision cannot be considered CUE.  See 
Simmons v. West, 14 Vet. App. 84 (2000).  In addition, 
Hampton did not involve a CUE claim, but involved the 
completely different question of whether the claim was well-
grounded and to the extent that it found a breach of the duty 
to assist, as previously stated, it has repeatedly been held 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE.  Roberson v. Principi, 251 F.3d 1378, (Fed. 
Cir. 2001) (citing Hayre v. West, 188 F. 3d 1327, 1332-1333 
(Fed. Cir. 1999); 38 C.F.R. § 20.1403(d)(2) (2000)); see also 
Simmons, Baldwin, Crippen, Caffrey, Fugo, supra.  It is 
interesting to point out that the Court in Hampton limited 
the reversal to the question of well-groundedness and the 
duty to assist.  It did not go so far as to hold that service 
connection for the claimed disability was warranted.  To the 
contrary it ordered the Board to obtain another examination.  
As previously noted, CUE determinations must be based on the 
evidence of record at the time of the decision.

E.  Conclusion

As there was sufficient supportive medical evidence to 
support the RO's determination, the Board finds that the RO's 
March 1971 decision was not clear and unmistakable error.  
The veteran's claim that the March 8, 1971 rating decision, 
whereby service connection for a right ear condition was 
clearly and unmistakably erroneous, must therefore be denied.  
38 C.F.R. § 3.105(a).  

Consideration of the provisions of 38 U.S.C.A. § 5107(b) 
concerning affording the veteran the benefit of the doubt are 
not applicable to determinations regarding CUE.  That law 
indicates that the benefit of the doubt is to be given to the 
veteran when there is an approximate balance between the 
positive and negative evidence.  In considering a claim of 
CUE, however, the legal standard is much higher: The claim 
must be denied unless there is clear and unmistakable 
evidence that the prior denial was in error.  Therefore, the 
Board has not considered the provisions of § 5107(b) 
regarding this aspect of the veteran's appeal.



II.  Earlier Effective Date

In a decision, dated March 8, 1971, the RO denied the 
veteran's claim for "a right ear condition."  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  In this regard, the veteran has asserted that he 
appeared in person at the VA hospital in Columbia, South 
Carolina, to express disagreement with the RO's March 1971 
decision, and that he never saw the "Ratings Report."  The 
Board has discussed these contentions and the surrounding 
facts in part I, supra, and its discussion of this issue is 
incorporated herein.  Briefly stated, the evidence does not 
show that a timely notice of disagreement was filed as to the 
RO's March 1971 decision, the Board finds that the RO's March 
1971 decision became final.  Id.  

The veteran has also argued that the RO's March 1971 
decision, which denied service connection for "right ear 
pathology," was, by definition, limited to conditions other 
than tinnitus because the term "right ear pathology" does 
not, by definition, include his right ear damage from 
acoustic trauma.   His contentions have been addressed in 
part I, supra, and the Board's discussion on this issue is 
incorporated herein.  Briefly stated, the Board finds that 
the RO's March 1971 decision included consideration of 
tinnitus and ear pain, and that this decision became final.  
See 38 U.S.C.A. § 7105(c).  

In June 1992, the veteran filed to reopen his claim.  In 
January 1993, the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling, and assigned an effective 
date of June 30, 1992.  In October 1993, the RO granted 
service connection for otalgia, and assigned an effective 
date of June 30, 1992.  The veteran's otalgia was combined 
with his tinnitus, and was evaluated as 10 percent disabling.  
The veteran has appealed the issue of entitlement to an 
effective date prior to June 30, 1992 for service connection 
for tinnitus and otalgia.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error (CUE) has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

The Board initially notes that in part I, supra, the Board 
determined that there was no CUE in the March 1971 rating 
decision.  Therefore, that decision is final and cannot be 
reversed or amended. Accordingly, the provisions of 38 C.F.R. 
§ 3.400(k) are not applicable to determining the appropriate 
effective date.

On June 30, 1992, the RO received a letter from the Division 
of Veterans Affairs office in Winston-Salem, North Carolina, 
which indicated that it was an informal claim for 
"compensation/reopen."  On July 1, 1992, VA received the 
veteran's formal claim of entitlement to service connection 
for "disabilities to my right ear," to include tinnitus and 
ear pain.  There is no medical evidence dated within the one 
year time period prior to June 30, 1992 which shows that the 
veteran received treatment for tinnitus and which may 
constitute an informal claim.  See 38 C.F.R. §§ 3.155, 3.157 
(2001).  As a formal claim was received within one year from 
the receipt of the informal claim filed on June 30, 1992, the 
date of receipt of the veteran's claim is considered to be 
June 30, 1992.  See 38 C.F.R. § 3.155(a).

In summary, the earliest record of a claim for service 
connection for right ear tinnitus or pain following the RO's 
March 1971 denial of the claim for a right ear condition is 
his claim received on June 30, 1992.  Therefore, the earliest 
date upon which VA may be considered to have received the 
veteran's claim for service-connection for tinnitus and 
otalgia is June 30, 1992, and the Board finds that the RO 
correctly assigned June 30, 1992 as the effective date for 
service connection for tinnitus and otalgia.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Accordingly, the claim must be 
denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Increased Rating

In January 1993, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling.  In October 
1993, the RO granted service connection for otalgia.  The RO 
combined the veteran's otalgia with his tinnitus, and 
assigned a 10 percent evaluation.  The veteran has appealed 
the issue of entitlement to a higher evaluation.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 10 percent for tinnitus with otalgia is warranted 
for any period from June 30, 1992 to the present.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

At the time of the RO's January 1993 decision, the claims 
file included medical evidence indicating that the veteran's 
tinnitus was related to acoustic trauma sustained in service.  
The RO therefore correctly rated the veteran's tinnitus under 
38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260.  See Bucklinger 
v. Brown, 5 Vet. App. 435 (1993).  In addition, in October 
1993, the RO granted service connection for otalgia, and 
evaluated the veteran's otalgia together with his tinnitus, 
rated as 10 percent disabling.  See 38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  These changes 
are not applicable prior to the effect date (June 10, 1999).  
See 38 U.S.C.A. § 5110(g) (West 1991).

In this case, the regulations noted above had not been 
published or become effective at the time of the RO's 1993 
decisions, and were not applied by the RO.  In addition, a 
review of the three supplemental statements of the case, 
dated in 2000, shows that the new regulations were not 
discussed.  However, as the veteran has been evaluated at the 
maximum rating (10 percent) under both versions of DC 6260 
since service connection was granted by the RO (i.e., since 
June 30, 1992), and since the only issue has been whether a 
referral for extraschedular rating is warranted under 
38 C.F.R. § 3.321, a remand is not required for application 
of the new regulations.  See 38 U.S.C.A. § 5110(g) (West 
1991).

Under DC 6260 (and as in effect prior to June 10, 1999), a 10 
percent rating is warranted for tinnitus, persistent, as a 
symptom of head injury, concussion or acoustic trauma.  Under 
DC 6260 (and as in effect June 10, 1999 and thereafter), a 10 
percent rating is warranted for tinnitus, recurrent.  The 10 
percent rating is the maximum rating provided for under both 
versions of DC 6260, as in effect prior to June 10, 1999, and 
as in effect June 10, 1999 and thereafter.  

As for the possibility of a higher evaluation under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.87a, DC 6204 (as in effect prior 
to June 10, 1999), a 30 percent rating was warranted for 
labyrinthitis, chronic, severe; tinnitus, dizziness and 
occasional staggering.  Under 38 C.F.R. § 4.87, DC 6204 (as 
in effect June 10, 1999), a 30 percent rating is warranted 
for Peripheral Vestibular Disorders: Dizziness and occasional 
staggering.  Under 38 C.F.R. § 4.87, DC 6205 (as in effect 
June 10, 1999), a 30 percent rating is warranted for 
Meniere's syndrome (endolymohatic hydrops): Hearing 
impairment with attacks of vertigo less than once a month, 
with or without tinnitus.  However, there was (and is) no 
medical evidence showing that the veteran has ever been 
diagnosed with labyrinthitis, a peripheral vestibular 
disorder, or Meniere's syndrome, or that his tinnitus and 
otalgia are accompanied by dizziness, staggering or vertigo.  
Accordingly, a 30 percent rating under these diagnostic codes 
is not warranted.  

As the veteran's tinnitus with otalgia has been rated at the 
maximum allowable rating under both versions of DC 6260 since 
the effective date for service connection, the veteran's 
tinnitus and otalgia symptoms, and their severity, are not in 
issue insofar as the schedular criteria are concerned.  The 
issue in this case is whether the schedular evaluation used 
in rating his service-connected tinnitus with otalgia is 
inadequate, such that an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) is warranted.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (rating schedule applies 
unless exceptional or unusual circumstances "render 
application of the schedule impractical"); see also Fleshman 
v. Brown, 9 Vet. App. 548, 552-53 (1996).

Under 38 C.F.R. § 3.321(b)(1), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The veteran argues that at least a 30 percent rating is 
warranted for his tinnitus and otalgia as an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  He argues, in 
part, that his tinnitus with otalgia is an "unusual 
partnership" and that since no diagnostic code explicitly 
addresses his ear pain/otalgia, and since these two disorders 
were combined in his 10 percent rating under DC 6260, his ear 
pain is not fully compensated.  In addition, the veteran, who 
is currently an associate professor of history at a 
university, argues that his tinnitus and otalgia have 
interfered with his ability to concentrate, such that: 1) he 
was unable to complete law school; 2) he took an unusually 
long time to complete his thesis, 3) he was denied an 
essentially "routine" promotion at the time he was granted 
tenure because it takes him an unusually long period of time 
to research and write publishable scholarly works.  With 
regard to #3, he argues that he has been trying to write a 
book-length manuscript since 1990, that his salary as an 
Associate Professor in 1996 was approximately $14,000 below 
the average, and that had he been promoted at the time he was 
granted tenure in 1996, his salary would be about $20,000 
more.  See veteran's letter, received in March 1997 (citing 
The Chronicle of Higher Education, North Carolina, 2 
September 1996); veteran's letter, received in October 1999.  

The evidence for consideration in this case includes a letter 
from Dean Patton, M.D., dated in May 1992.  Dr. Patton stated 
that he treated the veteran in July 1991 for complaints of 
severe and recurrent ear pain.  He was prescribed topical 
medications, as Septra and Prednisone did not relieve the 
problem.  In October 1991, the veteran was referred to Dr. 
Albernaz for a possible lesion within the ear canal.

In a letter from Marcus A. Albernaz, M.D., dated in May 1992, 
Dr. Albernaz indicated that he had seen the veteran in August 
1991, and that the veteran reported a history of intermittent 
otalgia over the last five years, with a history of tinnitus 
dating back 23 years, to his service.  A temporal bone scan 
and neurological examination were both normal.

A VA ear, nose and throat examination report, dated in 
January 1993, shows that the veteran complained of a history 
intermittent, severe "lacerating" ear pain lasting "only a 
few moments."  He complained of currently having two 
apparent sounds in his ear, intermittent ear pain with 
increased intensity, and constant tinnitus.  He stated that 
he sometimes went without ear pain for weeks, but that in 
other weeks he had several types of ear pain.  He estimated 
that over the last six months he had three episodes of severe 
pain in a week, and that his symptoms were somewhat relieved 
by the use of Tylenol.  On examination, the external ears, 
middle ears, and ear canals, were normal. No structural 
abnormality was present.  The ossicles were in good position.  
The diagnosis noted that the veteran had constant tinnitus, 
with associated otalgia.  

An audiometric examination report from Trina B. Arnold, M.S. 
CCC-A, dated in May 2000, shows that the veteran complained 
of intermittent otalgia and "extremely loud" tinnitus.  Ms. 
Arnold stated, "The tinnitus, otalgia and the reduced 
hearing that [the veteran] has is significant enough to 
affect his life, both professionally and personally."  She 
further noted that the veteran had sensorineural hearing 
loss, tinnitus and otalgia, and that a hearing aid in the 
right ear, as well as a masking device, were recommended.  
She stated that without these measures, "[I]t is going to 
remain extremely difficult for [the veteran] to function at 
his maximum capacity in his professional and his personal 
life."  In a letter, dated in July 2000, Ms. Arnold, stated 
that the veteran's tinnitus and otalgia were consistent with 
his history of acoustic trauma.

In letter from a co-worker, specifically, a professor at the 
university where the veteran works, dated in February 1994, 
the professor states that he has known the veteran since 
1984, and that he has heard the veteran complain of ear pain, 
which has increased in intensity, frequency and duration over 
time.  He states that he has no doubt that the veteran's 
tinnitus and ear pain have affected his productivity as a 
historian.  He noted that the veteran had been denied 
promotion at the time he was granted tenure, and that it was 
inferred that promotion would only follow after the veteran 
had published more work.  He stated that the veteran's salary 
is probably below the national average for historians of his 
[the veteran's] quality and rank, and in essence, that this 
is due to a loss in productivity caused by his tinnitus and 
otalgia.  

In a letter from the veteran's wife, dated in March 1994, she 
states that she met the veteran in 1975 and that they were 
married in 1977.  She stated that she recalls that the 
veteran had otalgia in 1977, and that during the last five 
years his earaches have increased in intensity, and can last 
for weeks at a time.  She also recalls that the veteran has 
told her that he cannot concentrate due to the after-effects 
of drugs taken for his earaches.  She points out that the 
veteran took the maximum allowed time of seven years to 
finish his doctorate, and that as a college professor, he was 
not granted promotion with tenure.  She asserts that this is 
due to his tinnitus and earaches, which, in part, prevented 
him from writing and publishing.  

A letter from a friend of the veteran, dated in March 1994, 
shows that the author stated that he has known the veteran 
since high school, and that the veteran has complained of 
tinnitus during service, and earaches thereafter, with 
increased complaints since 1970.  He stated that he has seen 
the veteran take painkillers for earaches.  He stated that 
the veteran had been voted "Most Likely to Succeed" in high 
school, and that he believes that the veteran interfered with 
his ability to concentrate such that he dropped out of law 
school.  He states that it took the veteran "19 years before 
he got a serious job."  

A letter from an "Interim Chair" of the history department 
of a university, dated in November 1998, states that a Dean 
had agreed with the History Department's recommendation that 
the veteran not be promoted to the rank of associate 
professor.  
 
The Board finds that the evidence does not show that the 
veteran's tinnitus with otalgia renders the application of 
the regular schedular standards impractical.  See 38 C.F.R. 
§ 3.321(b)(1); Fisher, supra.  The Board first notes that the 
veteran's percentage rating represents as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 C.F.R. 
§ 4.1 (2001).  The veteran's disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this 
case, the evidence does not show that the veteran's current 
evaluation does not sufficiently address his overall 
disability, nor does the evidence show marked interference 
with employment or frequent periods of hospitalization.  

In reaching this decision, the Board has considered the 
veteran's arguments that his professional achievements, and 
his earnings, have been impaired by his tinnitus and otalgia.  
The Board has also considered the statements from Ms. Arnold, 
who is an audiologist, and the lay statements, which assert, 
in part, that the veteran has not been promoted due to his 
tinnitus with otalgia.  However, none of this evidence shows 
that the criteria for an extraschedular rating referral have 
been met.  Ms. Arnold's statements essentially indicate that 
the veteran's tinnitus and otalgia cause him to take 
additional time to complete his academic research and 
writing. However, he is not shown to have missed any time 
from work due to his disability, and the Board finds that 
overall, the evidence does not show that the veteran's 
tinnitus with otalgia has resulted in "marked interference 
with employment" or exceptional circumstances, which 
warrants a referral for an extraschedular evaluation.  See 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993) (veteran's 
allegation that he performs tasks at work more slowly is not 
an exceptional circumstance within the meaning of 38 C.F.R. 
§ 3.321(b)(1)).  Finally, the Board notes that in March 1994, 
the veteran submitted a 27-page brief in which he argued that 
a higher rating was warranted under 38 C.F.R. §§ 4.3, 4.6, 
4.10, 4.15, 4.20, 4.21, 4.27 and 4.87a, Diagnostic Code 6204.  
However, the Board has determined that the RO properly 
evaluated his disability under the correct diagnostic code, 
and the cited regulations are independent of the criteria for 
an extraschedular evaluation as set forth in 38 C.F.R. § 
3.321(b)(1).  While he has provided evidence that he was 
denied a promotion, that evidence fails to cite to the ear 
problems as being the cause of the failure to promote.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim that the criteria for referral of the 
veteran's tinnitus with otalgia for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have been met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The RO's March 8, 1971 rating decision, which denied service 
connection for a right ear condition, was not clearly and 
unmistakably erroneous.

Entitlement to an effective date prior to June 30, 1992 for 
service connection for tinnitus and otalgia is denied.

Entitlement to an increased evaluation for tinnitus with 
otalgia, to include extraschedular consideration under 
38 C.F.R. § 3.321(b)(1), is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

